Citation Nr: 1759424	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-30 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Appellant's character of discharge for the period of service from March 1969 to December 1971 is a bar to Department of Veterans Affairs (VA) compensation benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Counsel









INTRODUCTION

The Appellant had active military service from March 26, 1969, to October 27, 1971, and was discharged under conditions other than honorable.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  During the period of the Appellant's active military service he received no less than four violations of the Uniform Code of Military Justice, including charges of being absent without leave; failing to obey order or regulation; and assaulting or willfully disobeying a superior.   

2.  The Appellant's numerous violations of the Uniform Code of Military Justice (UCMJ) represent willful and persistent misconduct which resulted in his discharge under other than honorable conditions.

3.  The Appellant's misconduct was willful and persistent, it was not offset by otherwise honest, faithful, and meritorious service, and the Appellant was not insane at the time of those offenses.


CONCLUSION OF LAW

The character of the Appellant's service, from March 26, 1969, to October 27, 1971, is a bar to VA benefits.  38 U.S.C. §§ 101, 5303 (2012); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking entitlement to VA benefits.  Specifically, he has asserted that his character of discharge should be revised and he should be allowed to pursue entitlement to VA benefits.  After a careful review of the evidence of record, the Board finds that the character of the Appellant's discharge from service is a bar to benefits.  

A person seeking VA benefits must first establish that they have attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term Veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C. § 5303(b).  With the exception for insanity, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2).  Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(6).

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (that includes, generally, conviction of a felony); (4) willful and persistent misconduct (that includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(d) is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

In March 2011, the RO determined that the Appellant engaged in a regular pattern of willful misconduct and his service from March 26, 1969, to October 27, 1971, was found to be under conditions less than honorable and a bar to VA benefits.  The Appellant argues that he served honorably in Vietnam and then upon his return to US, he began suffering from the effects of PTSD.  He states in a June 2010 statement that he lost many friends in combat, causing him to struggle with re-adapting to non-combat duty.  He does not deny that he committed infractions, but he blames his poor mental health at the time as well as his youth.  The Appellant's DD 214 notes foreign service in Vietnam from September 3, 1969, to September 2, 1970.  

In considering the evidence of record and the applicable laws and regulations, the Board finds that the weight of the evidence shows that willful and persistent misconduct was demonstrated by the Appellant on numerous occasions.  

A review of the Appellant's personnel record shows that he was discharged under other than honorable conditions because of charges presented against him under the Uniform Code of Military Justice (UCMJ).  The charges presented included the following: (1) Violation of the UCMJ, Article 86-Absence without leave; (2) Violation of the UCMJ, Article 92-Failure to obey an order or regulation; (3) Violation of the UCMJ, Article 90-Assaulting or willfully disobeying superior; and (4) Violation of the UCMJ, Article 86-Absence without leave.  

The Appellant underwent a Special Court Martial No. 292 and was found guilty of all charges.  The evidence of record shows that the circumstances related to the Appellant's discharge was repetitive and showed a pattern of persistent misconduct.  Further, the Appellant has not shown that these were minor offenses and his service was otherwise, honest, faithful, and meritorious.  

A more in-depth review of the Appellant's personnel record notes that he received "excellent" and "good" conduct and efficiency ratings up until January 6, 1971, wherein the next two ratings were "unsatisfactory."  Also noted are the Appellant's eight periods of being absent without leave (AWOL) beginning January 6, 1971, to September 1, 1971, for a total of 42 days.  

The Appellant was convicted by a special court martial of the offenses summarized above and was sentenced to confinement of hard labor for one month, forfeiture of $100.00 per month of three months, and reduction to the rank/grade of private E-1.  On July 12, 1971, the Appellant's company commander submitted a certificate for unsuitability for re-enlistment on the Appellant.  The Appellant's repeated violations of the UCMJ were listed as cause and all other rehabilitation and counseling efforts had failed.  The Appellant acknowledge receipt of the commander's intent and elected not to submit a statement in his own behalf.  

On August 16, 1971, the Appellant's commander requested a waiver for rehabilitative transfer and noted that he Appellant was being considered for elimination from the U.S. Army under the provision of "Discharge-Unfitness and Unsuitability."  

The Appellant underwent a mental status examination on August 24, 1971, and was found to display the following symptoms: passive aggressive behavior; fully alert; fully oriented; a level mood; clear thinking; thought content was normal; good memory; mentally responsible; able to distinguish right from wrong and to adhere to the right; mental capacity to understand and participate in board proceedings; and meeting the retention standards for medical fitness.  

On September 21, 1971, the Appellant's company commander initiated separation action based upon the Appellant's having been a continuous problem since his assignment to the unit on October 8, 1970.  The Appellant's record reflected characteristic misconduct and an immature, negative attitude toward his duties and responsibilities.  Further, that the Appellant had been repeatedly AWOL, dropped from the rolls of his unit, consistently been in legal and financial problems with civilian authorities.  Lastly, when compared with other soldiers, the Appellant's military bearing and appearance were substandard and a detriment to his unit in every way.  The Appellant was discharged on October 27, 1971, with an undesirable discharge certificate.  

In July 2011, the Army considered the Appellant's application for an upgrade of his undesirable discharge to an honorable discharge or in the alternative a medical discharge for PTSD, and found, based on much of the evidence summarized above, that his application was not supported by the evidence of record.  

The Army found that the veracity that the Appellant is suffering from severe chronic post-traumatic stress disorder ("PTSD") is not question.  However, PTSD was recognized as a psychiatric condition in 1980, and in order to be considered for a medical discharge a soldier must be unfit to reasonably be able to perform the duties of his or her office, grade, rank, or rating because of a physical disability.  In this regard, the Appellant has submitted no evidence, nor does the record contain any evidence, that shows that he suffered from a disabling condition at any time during his active military service that would have warranted his separation through medical channels.  The Army concluded that a later diagnosis by a civilian doctor many years after discharge has no effect on the determination made by the Army at the time of the Appellant's discharge.  Further, the Army noted that the Appellant was convicted by special court-martial and that his commander noted the Appellant's misconduct and his immature attitude toward his duties and responsibilities as having been a constant problem.  His repeated offenses of AWOL, and legal and financial problems with civilian authorities, made the Appellant unfit for continued military service.  As such, based on those facts the Army determined that Appellant's service clearly did not meet the standards of acceptable conduct and performance for duty for Army personnel for either and honorable discharge or a general discharge.  

Accordingly, the Board finds that the Appellant's discharge under other than honorable conditions resulted from willful and persistent misconduct.  Although the offenses could be considered minor singularly, the evidence shows that the appellant committed repeated offenses and underwent rehabilitative efforts for disciplinary problems during that same time period.  In order for the offenses which led to the appellant's discharge to be considered minor, so as to warrant an exception to a bar to VA compensation benefits, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the Appellant's military duties.  See Stringham v. Brown, 8 Vet. App. 445 (1995).  The Board finds that the record reflects that the offenses interfered with the Appellant's military duties because the Appellant was not with his unit for 42 days, among other offences.  The Board finds no factual basis upon which to deem the Appellant's offenses as minor or not a pattern of willful or persistent misconduct.  The evidence does not show that the Appellant's period of service from October 8, 1970, to October 27, 1971, was otherwise honest, faithful, and meritorious.

The weight of the evidence establishes that the Appellant was sane during his period of service.  Although the Appellant asserts that he suffered from PTSD during this time, or some other acquired psychiatric disability, the evidence does not demonstrate that the Appellant was insane as defined by 38 C.F.R. § 3.354(a).  As noted above, a mental status examination performed on August 24, 1971 found the Appellant to display the following symptoms: passive aggressive behavior; fully alert; fully oriented; a level mood; clear thinking; thought content was normal; good memory; mentally responsible; able to distinguish right from wrong and to adhere to the right; mental capacity to understand and participate in board proceedings; and meeting the retention standards for medical fitness.  The evidence does not indicate that the Appellant was suffering from psychosis or was insane during the relevant period of service.  Nor has the Appellant made such allegation.  

The Board finds that the Appellant's October 1971 discharge under other than honorable conditions resulted from willful and persistent misconduct and was not due to a mere minor offense; the Appellant's service was not honest, faithful, and meritorious; and the Appellant was not insane for VA purposes at the time he committed the offenses resulting in his discharge.

The preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  The Board finds that the character of the Appellant's service is a bar to benefits.

There are two types of character of discharge bars to establishing eligibility for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  VA regulations provide that healthcare and related benefits authorized by Chapter 17 of the Title 38 of the United States Code shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions listed in 38 C.F.R. § 3.12(d).  The Appellant's discharge for "willful and persistent misconduct" is a discharge under 38 C.F.R. § 3.12(d), and thus does not bar healthcare and related benefits authorized by Chapter 17, although it is considered to have been issued under dishonorable conditions.  A March 2011 administrative decision found the appellant to be entitled to health care under Chapter 17 of title 38 U.S.C. for any condition found to be service-connected. 

Therefore, although health care benefits under 38 U.S.C. Chapter 17 are not barred, the Appellant is not entitled to benefits other than under Chapter 17.  

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including notice of the information and evidence the claimant is expected to provide and the information and evidence VA will seek to provide.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

With regard to claim involving the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Appellant was provided a notification letter in June 2010.  Furthermore, the duty to assist the Appellant has been satisfied as all service treatment records and personnel records are associated with the claims file.  No further notice or assistance to the Appellant is required to fulfill VA's duty to assist him in the development of the character of discharge claim.


ORDER

The character of the Appellant's discharge from active military service from is a bar to the receipt of VA benefits and the appeal is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


